Citation Nr: 1522445	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  11-28 868A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 2, 1997, for the award of service connection for posttraumatic stress disorder (PTSD), to include major depression with psychotic features and anxiety neurosis.

(The issues of entitlement to a waiver of recovery of an overpayment of disability compensation benefits for a dependent, whether the overpayment of disability compensation benefits in the amount of $21,760.23 was validly created, entitlement to a waiver of recovery of an overpayment of disability compensation benefits in the amount of $21,760.23, and entitlement to Dependents' Educational Assistance benefits prior to September 12, 2011, under Chapter 35, Title 38, United States Code, are the subjects of two separate decisions.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to October 1974, January 1991 to July 1991, and April 1997 to December 1997, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, and an August 2012 rating decision by the VA RO in St. Petersburg, Florida.  Jurisdiction rests with the VA RO in St. Petersburg, Florida, from which the Veteran's other claims were certified.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In March 2010, the San Juan RO granted entitlement to service connection for PTSD, to include major depression with psychotic features and anxiety neurosis, and assigned an effective date of April 2, 1998.  In August 2012, the St. Petersburg RO granted entitlement to a 100 percent disability rating for the award of service connection, effective December 2, 1997.  Upon review, the Board finds the Veteran submitted two timely Notices of Disagreement with respect to these rating decisions, specifically asserting entitlement to an earlier effective date for the awards.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As the record does not reflect that the RO has issued a Statement of the Case in connection with this issue, remand is required so that the Veteran may be issued a Statement of the Case with respect to the issue of entitlement to an effective date earlier than December 2, 1997, for the award of service connection for PTSD, to include major depression with psychotic features and anxiety neurosis.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issue of entitlement to an effective date earlier than December 2, 1997, for the award of service connection for PTSD, to include major depression with psychotic features and anxiety neurosis.  38 C.F.R. § 19.26 (2014).  In the notice and Statement of the Case, remind the Veteran and his representative that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. 
§ 20.202 (2014).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




